DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Quan Nguyen on 01/27/2022.
The application has been amended as follows: 

1. (Currently Amended) An Inferior Vena Cava (IVC) filter apparatus comprising:
a. a continuous rod-shaped body having a fixed length, the body comprising:
i. a proximal segment of the body having a fixedly attached proximal hook; and
ii. a distal segment of the body having a fixedly attached distal hook, the distal segment fixedly attached to the proximal segment so as to form the -shaped body with the proximal and distal hooks disposed at opposing ends of the body; and
b. a plurality of projections fixedly attached to an outer surface of the body between the proximal and distal segments, each projection comprising a filter leg, said filter legs projecting radially from the outer surface and extending past the distal hook;
wherein the plurality of filter legs fold between an expanded position and a collapsed position, 
wherein all projections attached to the outer surface of the body between the proximal hook and the distal hook are attached to the body on a same cross-sectional plane;
wherein a total length of the apparatus is defined by a length of the proximal segment plus a length of the filter legs, 
wherein the length of the proximal segment and the total length of the apparatus have a ratio of less than about 1:5, 

wherein the transverse cross-sectional area of the body is less than about 5 mm.


4. (Currently Amended) The apparatus of claim 1, wherein the transverse cross-sectional area of the body and a total expanded cross-sectional area have a ratio of about 1:310.

6. (Currently Amended) The apparatus of claim 1, wherein the total length of the apparatus is about 2-8 cm.

7. (Currently Amended) The apparatus of claim 1, wherein the total length of each filter leg is about 2-8 cm.

16. (Currently Amended) An Inferior Vena Cava (IVC) filter apparatus comprising:
a. a continuous rod-shaped body having a fixed length, the body comprising:
i. a proximal segment of the body having a fixedly attached proximal hook; and
ii. a distal segment of the body having a fixedly attached distal hook, the distal segment fixedly attached to the proximal segment so as to form the -shaped body with the proximal and distal hooks disposed at opposing ends of the body; and
b. a plurality of projections fixedly attached to an outer surface of the body between the proximal and distal segments, each projection comprising a filter leg, said filter legs projecting radially from the outer surface and extending past the distal hook;
wherein the plurality of filter legs are not configured to slide relative to the body;
wherein the plurality of filter legs fold between an expanded position and a collapsed position,
wherein all projections attached to the outer surface of the body between the proximal hook and the distal hook are attached to the body on a same cross-sectional plane;
wherein a total length of the apparatus is defined by a length of the proximal segment plus a length of the filter legs, 
wherein the length of the proximal segment and the total length of the apparatus have a ratio of less than about 1:5, 
wherein the proximal hook and the distal hook are coaxial and have a cross-sectional area which is equal to or less than a transverse cross-sectional area of the body, 
wherein the transverse cross-sectional area of the body is less than about 5 mm.

17. (Currently Amended) An Inferior Vena Cava (IVC) filter apparatus comprising:
a. a continuous rod-shaped body having a fixed length, the body comprising:

ii. a distal segment of the body having a fixedly attached distal hook, the distal segment fixedly attached to the proximal segment so as to form the -shaped body with the proximal and distal hooks disposed at opposing ends of the body; and
b. a plurality of projections fixedly attached to an outer surface of the body between the proximal and distal segments, each projection comprising a filter leg, said filter legs projecting radially from the outer surface and extending past the distal hook;
wherein none of the filter legs extend toward the proximal hook;
wherein the plurality of filter legs fold between an expanded position and a collapsed position,
wherein all projections attached to the outer surface of the body between the proximal hook and the distal hook are attached to the body on a same cross-sectional plane;
wherein a total length of the apparatus is defined by a length of the proximal segment plus a length of the filter legs, 
wherein the length of the proximal segment and the total length of the apparatus have a ratio of less than about 1:5, 
wherein the proximal hook and the distal hook are coaxial and have a cross-sectional area which is equal to or less than a transverse cross-sectional area of the body, 
wherein the transverse cross-sectional area of the body is less than about 5 mm.

Allowable Subject Matter
Claims 1 – 8, 10 – 14, and 16 – 17 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art in combination fails to disclose or make obvious [Independent claims 1, 16, and 17] an inferior vena cava filter apparatus comprising a rod-shaped body with a fixed length comprising a proximal segment with a fixed proximal hook and a distal segment with a fixed distal hook, the apparatus further includes a plurality of projections fixed to the outer surface of the body between the proximal and distal segments such that each projection comprises a filter leg and said filter legs extend past the distal hook and wherein all projections attached to the outer surface of the body are attached to the body on the same cross-sectional plane.
The closest prior art, Simon (US 5836968) (cited in last action), discloses an Inferior Vena Cava (IVC) filter (filter that is intended for use in a tubular body passage in the body which would include the inferior vena cava) (abstract) apparatus comprising a rod-shaped body (shaft 44) having a fixed length (shaft 44 does not extend or compress), comprising a proximal segment (see annotated Fig. 6) of the body (shaft 44) having a fixedly attached proximal hook (hook 58) (see annotated Fig. 6) (Examiner’s note: it should be understood that hook 58 is fixed to the proximal segment, in that it cannot be removed); and a distal segment (see annotated Fig. 6) of the body (shaft 44), the distal segment (see annotated Fig. 6) fixedly attached to the proximal segment (see annotated Fig. 6) so as to form the continuous rod body (shaft 44) with the proximal 
However, Simon does not disclose or make obvious wherein *all* projections extending from the body are attached to the body on the same cross-sectional plane. It would not have been obvious to modify the projections of Simon to all be attached at the same cross-sectional plane because this would result in the arms 36 being made redundant by the legs 46 being in the same location, furthermore the modification would result in the device inoperable for its intended use as the amount of holding force of the filter within the vessel would be lowered which would lower the effectiveness of the filter.
The claimed limitations are not taught or obvious over the prior art.
Annotated Figure 6 of Simon

    PNG
    media_image1.png
    597
    707
    media_image1.png
    Greyscale


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748. The examiner can normally be reached Mon - Fri 8:00 - 4:00 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 5712722739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Andrew P. Restaino/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771